          Case 1:21-cv-00019-N/A Document 7                 Filed 01/28/21       Page 1 of 1




                UNITED STATES COURT OF INTERNATIONAL TRADE

____________________________________
MANNINGTON MILLS, INC.               )
                                     )
      Plaintiff,                     )
                                     )
      v.                             )                   Court No. 21-00019
                                     )
THE UNITED STATES                    )
                                     )
      Defendant.                     )
____________________________________)


                           NOTICE OF VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Rules of this Court, this Notice is filed before the

any opposing party has served either an answer or a motion for summary judgment. And,

pursuant to Rule 83(b) of the Rules of this Court, this Notice is filed before the service of any

complaint. Accordingly, pursuant to Rule 41(a)(1)(A)(i), the Plaintiffs submit this notice to

voluntarily dismiss this action without a court order.

Dated: January 28, 2021

                                                         Respectfully submitted,



                                                         /s/ Gregory S. McCue
                                                         STEPTOE & JOHNSON LLP
                                                         Gregory S. McCue
                                                         Adriana M. Campos-Korn
                                                         1330 Connecticut Avenue NW
                                                         Washington, DC 20036
                                                         Tel: (202) 429-3000
                                                         Fax: (202) 429-3902
                                                         Email: gmccue@steptoe.com

                                                         Counsel for Plaintiff
